


115 HRES 350 EH: Permitting official photographs of the House of Representatives to be taken while the House is in actual session on a date designated by the Speaker.
U.S. House of Representatives
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
1st Session
H. RES. 350
In the House of Representatives, U. S.,

May 24, 2017

RESOLUTION
Permitting official photographs of the House of Representatives to be taken while the House is in actual session on a date designated by the Speaker.
 
 
That on such date as the Speaker of the House of Representatives may designate, official photographs of the House may be taken while the House is in actual session. Payment for the costs associated with taking, preparing, and distributing such photographs may be made from the applicable accounts of the House of Representatives.   Karen L. Haas,Clerk. 